                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION



FARD GRAHAM,

       Petitioner,                                        Civil Action No. 19-CV-10634

vs.                                                       HON. BERNARD A. FRIEDMAN

DEWAYNE BURTON,

       Respondent.
                                               /

                    ORDER TRANSFERRING CASE TO THE
          UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT

                 Petitioner Fard Graham, a Michigan state prisoner, has filed a pro se petition for a

writ of habeas corpus.     He challenges his 2005 convictions for two counts of armed robbery,

Mich. Comp. Laws ' 750.529, and two counts of bank robbery, Mich. Comp. Laws ' 750.531.

In 2008, petitioner filed a habeas corpus petition challenging the same convictions challenged in

the instant petition.   That petition was denied on the merits. See Graham v. Ludwick, No.

08-CV-11117 (E.D. Mich. Mar. 30, 2010).

                 Before a prisoner may file a habeas petition challenging a conviction already

challenged in a prior habeas petition, he must Amove in the appropriate court of appeals for an

order authorizing the district court to consider the application.@ 28 U.S.C. ' 2244(b)(3)(A).

Petitioner has not obtained permission from the Court of Appeals for the Sixth Circuit to file a

successive petition in this court.   When a second or successive habeas petition is filed without

permission, the district court must transfer the matter to the court of appeals pursuant to 28

U.S.C. ' 1631.     In re Sims, 111 F.3d 45, 47 (6th Cir. 1997).   Accordingly,
               IT IS ORDERED that the Clerk of Court transfer this matter to the United States

Court of Appeals for the Sixth Circuit.




                                           s/Bernard A. Friedman_____________________
Dated: March 13, 2019                      BERNARD A. FRIEDMAN
       Detroit, Michigan                   SENIOR UNITED STATES DISTRICT JUDGE




                                  CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, March 13, 2019, by electronic and/or ordinary mail.

                                           s/Teresa McGovern
                                           Case Manager




                                              2
